Cope, J. delivered the opinion of the Court
Field, C. J. and Baldwin, J. concurring.
The defendant was convicted of murder in the second degree. On the trial of the case, it was shown that the deceased had threatened to take the life of defendant, and that these threats were communicated to the latter previous to the killing. It did not appear that the threats were followed by any overt act, and under the circumstances, the mere apprehension of danger was insufficient to justify the homicide. The evidence offered in relation to the character of the deceased was properly excluded. Such evidence is admissible only where the immediate circumstances of the killing render it doubtful whether the act was justifiable or not. The other evidence offered was irrelevant.
Judgment affirmed.